UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the o Definitive Proxy Statement Commission Only (as permitted x Definitive Additional Materials by Rule 14a-6(e)(2)) £ Soliciting Material Pursuant to § 240.14a-12 REXAHN PHARMACEUTICALS, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: *** Exercise Your Right to Vote *** Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting To Be Held on June 14, 2010 Meeting Information REXAHN PHARMACEUTICALS, INC. Meeting Type: Annual Meeting For holders as of:04/26/2010 Date: 06/14/2010Time: 10:00 a.m. EDT Location: Rexahn Pharmaceuticals Inc. 15245 Shady Grove Road Rockville, MD 20850 You are receiving this communication because you hold shares in the above-named company. This is not a ballot. You cannot use this notice to vote these shares.This communication presents only an overview of the more complete proxy materials that are available to you on the Internet.You may view the proxy materials online at www.proxyvote.comor easilyrequest a paper copy (see reverse side). We encourage you to access and review all of the important information contained in the proxy materials before voting. See the reverse side of this notice to obtain proxy materials and voting instructions. — Before You Vote — How to Access the Proxy Materials Proxy Materials Available to VIEW or RECEIVE: 1.Notice & Proxy Statement 2.Annual Report/Form 10-K How to View Online: Have the 12-Digit Control Number available (located on the following page) and visit: www.proxyvote.com. Or, visit: www.rexahn.com under the “Investor Relations” link. How to Request and Receive a PAPER or E-MAIL Copy: If you want to receive a paper or e-mail copy of these documents, you must request one.There is NO charge for requesting a copy.Please choose one of the following methods to make your request: 1) BY INTERNET: www.proxyvote.com 2) BY TELEPHONE: 1-800-579-1639 3) BY E-MAIL*. sendmaterial@proxyvote.com * If requesting materials by e-mail, please send a blank e-mail with the 12-Digit Control Number (located on the following page) in the subject line. Requests, instructions and other inquiries sent to this e-mail address will NOT be forwarded to your investment advisor.Please make the request as instructed above on or before May 24, 2010 to facilitate timely delivery. — How To Vote — Please Choose One of the Following Voting Methods Vote in Person:If you choose to vote these shares in person at the meeting, you must request a “legal proxy.”To do so, please following the instructions at www.proxyvote.comor request a Paper copy of the materials, which will contain the appropriate instructions.Many shareholder meetings have attendance requirements including, but not limited to, the possession of an attendance ticket issued by the entity holding the meeting.Please check the meeting materials for special requirements for meeting attendance. Vote By Internet: To vote now by Internet, go to www.proxyvote.com. Have the 12-Digit Control Number available and follow the instructions. Vote By Mail: You can vote by mail by requesting a paper copy of the materials, which will include a voting instruction form. Voting Items The Board of Directors recommends you vote "FOR" the following proposal(s): 1. Election of five directors. Nominees 01 Chang H. Ahn 02 Charles Beever 03 Kwang Soo Cheong 04 Tae Heum Jeong 05 David McIntosh The Board of Directors recommends you vote "FOR" the following proposal(s): 2. Ratification of the selection of ParenteBeard LLC as the company's independent registered public accounting firm for the 2010 fiscal year. Note: Such other business as may properly come before the meeting or any adjournment thereof.
